DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0154105 A1) and in view Ueno (6,604,371 B2) and further in view of Hinde (US 9,657,977 B2).
In regards to claims 1 and 11, Xu teaches a refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) comprising: a refrigerant circuit (refrigerant circuit with pipes 14, 15, see fig. 4) formed by connecting a compressor group (compressors CP1, CP2, CP3, see figs. 1-4) in which a plurality of compressors including a first compressor (one of compressors CP1, CP2, CP3) and the second compressor (other than first compressor CP1, CP2 or CP3) are connected in parallel (see figs. 1-4), a four-way valve (valve 16), a condenser (12), an expansion valve (11), an accumulator (LS 10) via a refrigerant 

    PNG
    media_image1.png
    406
    349
    media_image1.png
    Greyscale

However, Xu does not explicitly teach a first on-off valve, a second on-off valve, a third on-off valve, and that the second pipe supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage.
Ueno teaches a refrigeration cycle apparatus (see fig. 2) comprising: a refrigerant circuit (refrigerant circuit including pipes 20, 22, see figs. 1-3) formed by connecting a compressor group (compressors 10, see fig. 1) in which a plurality of compressors including a first compressor (compressor with motor M0 or M1 and switch 74 or 84) and the second compressor (compressor with motor M1 or M2 and switch 75 or 85) are connected in parallel (see figs. 1 and 4), a four-way valve (valve 15), a condenser (16), an expansion valve (17, 21), an evaporator (3), and an accumulator (24) via a refrigerant pipe (at 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first on-off valve, and a third on-off valve between the compressor and the oil storage on the discharge side and the oil storage and the compressor on the suction side respectively as taught by Ueno on the discharge gas bypass/first pipe between the compressor and the oil storage on the discharge side and on the pipe connecting the oil storage and the compressor on the suction side respectively in the apparatus of Xu in order to control the flow of oil on the suction and discharge sides of the compressor via the oil storage while maintaining certain amount of pressure by operation of the first on-off valve (valve Vc, see col. 5, lines 18-33).
Xu also does not explicitly teach a second on-off valve on the second pipe that supplies oil from the accumulator to the oil storage and is connected between a part of the discharge gas bypass/first pipe and the accumulator, where the part of discharge gas bypass/first pipe connects first on-off valve to the oil storage; and the second pipe connects to an upper end of the oil storage.
However, Hinde teaches a refrigeration cycle apparatus (see figs. 1, 2, 5, and 6) comprising : a refrigerant circuit (refrigerant circuit including pipes 30, 31, 320, 590, see figs. 5-6) with at least one compressor (24), an accumulator (31) via a refrigerant pipe (refrigerant pipes entering and exiting 31, see figs. 5-6); an oil storage (510) connected to the compressor (see figs. 5-6) via a first on-off valve (via 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second pipe with a second on-off valve as taught by Hinde between the accumulator and the part of the discharge gas bypass/first pipe that connects first on-off valve to the oil storage and where the second pipe, which is directly connected to the accumulator, would connect to an upper end of the oil storage by connecting with the first pipe in the apparatus of Xu as modified in order to direct the oil form the separator 31 in a controlled and desired manner to the oil reservoir 510 to extract the oil from the system and return sufficient amount of oil to the compressor while preventing oil starvation at the compressor (see col. 11, lines 1-4, Hinde).
In regards to claim 2, Xu teaches the bottom surface of the space for storing oil in the oil storage (bottom of OS 9) is located at a position higher than the bottom surface of a space for storing oil in the compressor group (bottom of the compressors CP, see fig. 4).
However, Xu does not explicitly teach that the bottom surface of a space for storing oil in the accumulator is located at a position higher than the bottom surface of a space for storing oil in the oil storage.
Ueno teaches that the bottom surface of a space for storing oil in the accumulator (24) is located at a position higher than the bottom surface of a space for storing oil in the oil storage (40, see fig. 1).

In regards to claim 3, Xu teaches that when the concentration of oil in the first compressor is lower than a first value (when oil level in one compressor is lower than the lowest safety oil level), the oil stored in the oil storage is supplied to the first compressor (oil is supplied to the oil starving compressor, see paragraph 37; where the compressors receive oil from the oil storage 9, see paragraph 39).
In regards to claim 6, Xu teaches that the refrigeration cycle apparatus (see fig. 4, abstract; and paragraph 38) further comprises a third pipe (see above annotated fig. 4) for connecting the oil storage to the compressor group (via third pipe and suction pipe 2, see above annotated fig. 4), the first pipe is connected to an upper end of the oil storage (connection of first pipe at OS 9, see above annotated fig. 4), and the third pipe is connected to a lower end of the oil storage (connection of third pipe at OS 9, see above annotated fig. 4).
However, Xu does not explicitly teach that the third on-off valve is on the third pipe and the second pipe is connected at an upper end of the oil storage.
Ueno teaches that the third on-off valve (via valves Va, Vb, see fig. 2) in provided on the third pipe (valves Va, Vb on pipes 45, see fig. 2), wherein the third pipe is connected to a lower end of the oil storage (connection of pipe 45 at oil storage 40, see fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third on-off valve of the third pipe as taught by Ueno on the third pipe between the oil storage and the compressor in the apparatus of Xu as modified in order to accurately control and manage the level of oil within the compressor.
Xu also does not explicitly teach that the second pipe is connected at an upper end of the oil storage.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of the second pipe at the upper end of the oil storage in the apparatus of Xu as modified based on the same teaching of Hinde in order to allow unrestricted transmission of the oil accumulated at the bottom of the accumulator to the oil storage and to supply all of the extracted oil from the system to the oil storage for the compressor to keep sufficient supply of oil ready for use at the compressor.
In regards to claim 7, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 1 above and further in view of Yoon (US 9,726,408 B2).
In regards to claim 4, Xu as modified teaches the limitations of claim 4 except that when oil in the compressor group has concentration lower than a first value, the first valve is opened to allow oil to pass through pipe to the oil tank to be transferred to the compressor; and that the third valve is opened to allow oil stored in the oil storage to be fed to the compressor group.
However, Ueno teaches that when the oil in the compressor group has concentration lower than a first value (when oil level in the compressor case 10c is not more than the appropriate value, see col. 4, line 62-67), the first valve (Vc) is opened to allow oil to pass through pipe (52) to the oil tank (40) to be transferred to the compressor (see col. 5, lines 18-24 and lines 33-36).
when the concentration of oil in the first compressor is lower than a first value (this is a contingent limitation see MPEP 2111.04; Also oil level as detected by the oil sensor 154, see fig. 2 and col. 3, lines 46-54), the oil stored in the oil storage is supplied to the first compressor by opening the third valve (by increasing the valve opening at step S5, based on oil detection at step S2, see fig. 6 and col. 4, lines 37-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of the third valve in the system of Xu as modified by supplying the oil from the oil storage to the group of compressors in the system of Xu as modified when the concentration of oil in the compressor is lower than a first value as taught by Yoon in order to allow direct transfer of oil with the refrigerant from the oil tank to the compressors to prevent oil depletion.

Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 1 above and further in view of Ishikawa (JP 4845945 B2) and Igarashi (US 4,586,351 A) and Moriwak (US 2005/0279111 A1).
In regards to claim 5, Xu as modified teaches the limitations of claim 5 except that when the oil is sufficient then first valve is kept closed and the second valve is opened and when the oil storage is not full of the oil, second and third valves are opened to allow oil in the accumulator to be fed to the oil storage.
However, Ishikawa teaches that when the oil storage is not full of the oil which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (when the oil level checked by float valve is below a specified height, see paragraph 11), the second valve (16a, 16b) is kept open (see paragraph 23) and the oil in the accumulator is fed to the oil storage until the oil storage is full of oil (oil is supplied from the accumulator 6 to the oil regulators 8 until the specified height is reached, see paragraph 11). Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the first valves in the system of Ishikawa as modified by placing the first valves between the discharge side of the compressor and the oil tank as taught by Igarashi such that closure of the first valves would prevent direct transfer of liquid from the compressor to the oil tank in the modified system of Xu in order to replenish the oil within the oil storage tank by the stored amount of oil in the accumulator and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor during the replenishing operation performed by supplying oil stored in the accumulator to the oil storage tank before allowing the compressors to perform oil equalizing operation (S1, see figs. 4-5) in the modified system of Xu in order to reduce oil equalization time and prevent shortage of oil in one compressor in comparison to another compressor of the parallel compressor arrangement to make the system efficient and reliable (see paragraphs 14-15, Moriwaki).
In regards to claim 9, Xu as modified teaches the limitations of claim 9 except that when the oil is sufficient then first valve is closed and the second valve is opened and rebalancing of oil within second compressor with respect to the first compressors, by closing all the valves.
However, Ishikawa teaches that when a first oil level of the oil in the first compressor (3a) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant is higher than a second oil level of the oil in the second compressor (3b) which is a part of the total oil circulating in the refrigerant circuit together with refrigerant (uneven distribution of oil in the outdoor unit between compressors 3a and 3b, see paragraph 17), oil in the accumulator (6a) and the oil in the first compressor 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement oil flow between the compressors in the system of Xu as modified by providing even distribution of oil among compressors as taught by Ishikawa in order to protect the compressors from being oil-starved (paragraph 16, Xu).
Xu also does not explicitly teach closing first, second and third on-off valves during oil equalizing operation.
However, Igarashi teaches closing one of the first valve (closing valves 10 or 11) when the compressor is stopped (see col. 3, lines 44-49) and closing the second valve (valve 9) during operation of a single compressor which receives return fluid from the accumulator (6, see fig. 2 and col. 5, lines 30-44). Moriwaki teaches closing third valve (18a 18b) is closed during equalizing operation (during S1, 16a is open and 18a, 18b are closed, see figs. 4 and 5 and paragraph 72).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of first and second valves in the system of Xu as modified by placing the first and second valves between the discharge side of the compressor and the oil tank and between the oil tank and the accumulator respectively as taught by Igarashi such that closure of the first and second valves would prevent direct transfer of liquid from the compressor to the oil tank and to the accumulator respectively in the modified system of Xu in order to protect the valves and compressors from being damaged (see abstract; col. 1, line 66 – col. 2, line 2, Igarashi) and in order to provide reliable lubricating to the compressor without shortage of oil (see col. 2, lines 6-11, and lines 29-32, Igarashi). It would have also been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third valve in the system of Xu as modified by placing the third valve between the suction side of the compressor and the oil tank as taught by Moriwaki such that closure of the third valve would prevent direct transfer of liquid from the oil tank to the compressor while allowing the compressors to perform oil equalizing via another valve (16a) during 
In regards to claim 10, Xu teaches a fourth pipe (2, 6, 7, see fig. 4) for connecting the accumulator to the compressor group (see fig. 4) and for connecting the first compressor (CP3) and the second compressor (CP1, CP2, via pipe 6, 7, see fig. 4), wherein the oil in the accumulator (LS 10) is fed to the second compressor (CP2) via the fourth pipe (see fig. 4), and the oil in the first compressor is fed to the second compressor via the fourth pipe (via pipe 7, see fig. 4 and paragraphs 28, 29 and 32). Also Ueno teaches a fourth pipe (pipe 25) for connecting the accumulator (24) to the first compressor (10, see fig. 2), wherein the oil in the accumulator (24) is fed to the first compressor via the fourth pipe (via pipe 25, see fig. 2 and col. 4, lines 8-16).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Ueno and Hinde as applied to claim 6 above and further in view of Igarashi (US 4,586,351 A).
In regards to claim 8, Xu teaches that the third pipe includes a main pipe (pipe 2, see fig. 4) which is connected to the oil storage (see fig. 4), a first branch pipe which is branched from the main pipe and connected to the first compressor (see below annotated fig. 4), and a second branch pipe which is branched from the main pipe and connected to a second compressor (see below annotated fig. 4).

    PNG
    media_image2.png
    406
    349
    media_image2.png
    Greyscale

However, Xu does not explicitly teach two valves on two branches connected to the compressors.
Igarashi teaches two on-off valves (12, 13) on two branches of pipes from a main branch (see below annotated fig. 2), where the two branches are connected to two parallel compressors and supply oil to the compressors (see below annotated fig. 2 and col. 4, lines 10-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of third pipe and the third valve in the system of Xu as modified by providing at least two on-off third valves on the first and second branch pipes connected to the compressors in the apparatus of Xu as modified based on the teaching of providing two valves on two branches of pipes connected to the parallel compressors as taught by Igarashi in order to prevent liquid remaining in the piping from accumulating in the suction openings of each compressor independent of each other (see col. 3, lines 44-60, Igarashi).

    PNG
    media_image3.png
    371
    497
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "In Xu there is not pipe connecting LS 10 (accumulator) to a top of the OS 9 (oil storage)" the examiner maintains the rejection of claim 1 because Xu was not used in the rejection to teach the second pipe connecting the accumulator to an upper end of the oil storage. Xu teaches the first pipe connecting at an upper end of the OS 9 and Hinde teaches a second pipe (582), which connects the accumulator (31) to an upper end of the oil storage (510, see fig. 6). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument, "Xu fails to teach OS 9 intervening between LS 10 and the suction side of the compressor" the examiner maintains the rejection and points out that in Xu OS 9 is connected to the suction and the discharge sides of the compressor via third and first pipes 
In response to applicant's argument, "the circuit of Xu requires rearranging to accommodate the teachings of Hinde" the examiner maintains the rejection and points out that this argument is not accurate because by the teachings of Hinde, the second pipe of Xu as modified would connect to the first pipe of Xu (see above annotated fig. 4 and rejection of claim 1) and no other rearranging has been suggested by the office action.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hinde clearly explains the benefits of supplying oil from the accumulator via the second pipe to the oil storage near the compressor suction side (see col. 11, lines 1-4, Hinde). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763